Title: To John Adams from Isaac Smith Sr., 9 October 1782
From: Smith, Isaac Sr.
To: Adams, John



Boston October the 9t. 1782
Sr

I wrote you by Via france, lately, but beleive the Ship is not saild (cald the Marquis Fayetta) on Account of Our Coast being very much infested with Cruzers, the brige. Capt Hales who came from Holland with the bearer Capt Grinnel was taken in Our bay and Carrd. to Bermudas, att which place great many Vessells are carried.
The french fleet are here fiting, and will leave considerable of money which is the Only service they do us as they never have been Out, when three or four, might, as they were not damagd but are now going to take a turn in the bay. Capt Manley command the Hague formerly the Dean, (Nicholson being suspended) who is going Out with them on a Cruize.
The British got of Capt Letouch Ship in the Delaware, they got chief of the money a shore, all to about Forty thousd Crowns, but the Capt and people were taken. By a person from Phila. there is a report and suppose itt to be true, that a party salled Out from Charlestown to supprize a party of Our but were driven back with loss on their side and some on Our’s Amongst which was Colo Laurence.
Itt is supposd. Charlestown is Avacuated by this.
A Vessell Arrd last week att Providence that came Out with the Firebrand Capt. Trowbridge which we here nothing of as yet and itts to be feard, will fall into the Enemies hands. The Pilgrim which has run clear for some Years was run ashore att C. Codd the day after she saild (a few days since).
Yesterday was a Storm of rain, and more fell than has att any One time for 3 or 4 mo. having had the longest drout ever known, some people in the Country have been Oblidgd to go 20 Miles to Mill.
I did not know of this Vessells going so soon and yesterday could not get an Opportunity to send Mrs Adams word and as the bag is to be taken down this forenoon and the Vessell going down, itts Not possible to get her word, so that I suppose she does not write you unless she has intrusted her letters with any Other person.
Mrs. Adams and family were well, they have lately been to Haverhill Mr. Gardner the Treasurer dyd, two days Ago with a Violent fever.
There has been an Assistant Treasurer Mr Thos Jones who is very capable and who has been consollidating all securites equal to Specie, so that the goverment are Endeavoring to know what they really Owe and itt will not be so much as was expected, itts said. One Million and half Dls and the goverment are laying excise’s so as to pay the Interest which iff they can do they wont want money and the Court is doing every thing they can for that Valuable End.

I Am will wishing you a confirmd. state of health Yr M H sert
Isaac Smith

 